DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed July 8, 2022.  It is noted that the header on Applicant’s response recites the incorrect inventor, serial number, and filing date for the instant application.  

Claims 1-12 and 14 have been amended.  Claim 13 has been cancelled.  Claims 15-21 are newly added.  Claims 1-12 and 14-21 are currently pending and under examination.
	
This application is a Divisional Application of U.S. Application No. 15/491152, filed April 19, 2017, now U.S. Patent No. 10,935,560, which claims benefit of priority to U.S. Provisional Application No. 62/327028, filed April 25, 2016.


Withdrawal of Rejections:


	The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, is withdrawn.



New Objection/Rejection Necessitated by Amendment:


Claim Objections

Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 21 recite the limitation “the second concentration of phospholipid.”  There is insufficient antecedent basis for this limitation in the claims.  No “second concentration” is previously recited.
Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenfield et al. (IDS; US 7,932,021; Published 2011).
With regard to claims 1 and 2, Greenfield et al. teach a kit for detecting lupus anticoagulant in a sample (Abs).  The kit including a phospholipid-dependent clotting reagent comprising a first concentration of phospholipid; coagulation inhibitors (anticoagulants); a second phospholipid-dependent clotting reagent comprising a higher concentration of phospholipid (Abs.; Col. 4, Line 18-25, Line 60 to Col. 5, Line 59; Col. 6, Line 9-23; Col. 12, Line 14-20); and pooled plasma derived from control subjects, which is platelet-poor plasma (Col. 4, Line 20; Col. 11, Line 50-61).
Greenfield teach the kit as claimed, including all components as claimed.  As the components of the kit cannot be separated from their properties, the first phospholipid-dependent clotting reagent and the coagulation inhibitors would necessarily be associated with a first clotting time for the sample, and the second phospholipid-dependent clotting reagent would necessarily be associated with a second clotting time for the sample, when the kit is used as designed for detecting lupus anticoagulant in a sample.  Further, a ratio would necessarily comprise a ratio of the first clotting time and the second clotting time, where a presence of the lupus anticoagulant in the test sample would be based on the ratio, when the kit is used as designed for detecting lupus anticoagulant in a sample. 
	With regard to claims 3, 4, and 16, Greenfield et al. teach that the first and/or second phospholipid-dependent clotting reagent comprises APTT and dRVVT (Col. 4, Line 4-25).
	With regard to claims 5, 6, 17, and 18, Greenfield et al. teach that the coagulation inhibitors include a thrombin inhibitor, including argatroban and hirudin (Col. 12, Line 14-20).
With regard to claims 8-10, 14, and 15, Greenfield et al. teach that with regard to packaging of the kit, the components can all be mixed together in any combination in one or more containers (Col. 15, Line 42-44), which encompasses packaging the first phospholipid-dependent clotting reagent, the coagulation inhibitors, the second phospholipid-dependent clotting reagent, and the platelet-poor plasma, in the same container. 
With regard to claims 11, 12, 20, and 21, Greenfield et al. teach that the second phospholipid has at least about a 1 mg/ml (1 g/l) phospholipid concentration, which is encompassed within about 0.2 to about 5.0 g/l, 0.5 g/l to 3 g/l, or 1.0 g/l to 2.0 g/l; and the first phospholipid has about a 50 µg/ml (0.05 g/l) phospholipid concentration, which is encompassed within about 0.002 to about 0.2, 0.002 g/l to 0.15 g/l, 0.01 to 0.1 g/l, or 0.04 g/l to 0.08 g/l (Col. 16, Line 60-62).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al., and further in view of Mani et al. (IDS; Ex vivo effects of low-dose rivaroxaban on specific coagulation assays and coagulation factor activities in patients under real life conditions, Thrombosis and Haemostasis, Vol. 109, No. 1 (2012), pp. 127-136).  
The teachings of Greenfield et al. as applied to claims 1, 4, and 16 have been set forth above.  Greenfield et al. further teach that it is desirable to control for the effect of coagulation inhibitors, including the thrombin inhibitors argatroban and hirudin, which interfere with results of lupus anticoagulant testing (Col. 12, Line 4-20).  Greenfield et al. do not specifically teach that the coagulation inhibitors tested include factor Xa inhibitors including rivaroxaban, apixaban, edoxaban, betrixaban, antistasin, TAP, and combinations thereof.
	Mani et al. teach a method and components for detecting lupus anticoagulants associated with antiphospholipid syndrome in a patient, where the aim of the study is to determine the effects of rivaroxaban on screening assays (Abs.; p. 131, Left Col., Lupus anticoagulants).  
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield et al. and Mani et al., because both teach components and a method for detecting lupus anticoagulants associated with antiphospholipid syndrome in a patient.  The assessment of coagulation inhibitors, including the factor Xa inhibitor rivaroxaban, to determine the effect on screening assays, is known in the art as taught by Mani et al.  The inclusion of an additional coagulation inhibitor, including rivaroxaban, would be expected to predictably improve the kit of Greenfield et al., by allowing for testing of a broader range of coagulation inhibitors, thus rendering the kit more efficient and cost effective.  
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield et al. and Mani et al., wherein the coagulation inhibitors comprise a factor Xa inhibitor, including rivaroxaban (Claims 7, 19).

Response to Arguments

	With regard to Greenfield, Applicant urges that Greenfiled does not teach or suggest a ratio of first and second clotting time, where a presence of lupus anticoagulant is based on the ratio.  Instead, Greenfield describes comparing rates of clotting to determine the presence of antiphospholipid antibodies.  Additionally, Greenfield do not disclose or suggest the claimed plural coagulation inhibitors in a kit.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument about use of the kit to determine a ratio, Greenfield teaches the kit as claimed, including all components as claimed.  As the components of the kit cannot be separated from their properties, the first phospholipid-dependent clotting reagent and the coagulation inhibitors would necessarily be associated with a first clotting time for the sample, and the second phospholipid-dependent clotting reagent would necessarily be associated with a second clotting time for the sample, when the kit is used as designed for detecting lupus anticoagulant in a sample.  Further, a ratio would necessarily comprise a ratio of the first clotting time and the second clotting time, where a presence of the lupus anticoagulant in the test sample would be based on the ratio, when the kit is used as designed for detecting lupus anticoagulant in a sample. 
With regard to Applicant’s argument that Greenfield does not disclose or suggest the claimed plural coagulation inhibitors in a kit, Greenfield teaches that “anticoagulants” (plural) including ethylenediamine tetraacetic acid (EDTA), ethylene glycol tetraacetic acid (EGTA), heparin, coumadin, warfarin, danaparoid, argatroban, and hirudin, are useful in the taught methods and kits (Col. 12, Line 10-18).  

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653